Citation Nr: 1326536	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  07-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a pelvic floor disorder.

3.  Entitlement to a compensable evaluation for intestinal polyps, status post polypectomy.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1981 and from May 1981 to July 1992.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran and her husband testified at a hearing before an Acting Veterans Law Judge at the RO.  A transcript is of record.  In a December 2012 decision, the Board reopened the claim of entitlement to service connection for IBS; the issue of the request to reopen is accordingly no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2013 letter, the Board notified the Veteran that the Acting Veterans Law Judge who conducted the June 2012 hearing was no longer employed by the Board and offered the Veteran the opportunity for a new hearing.  In an August 2013 response, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Therefore, the Veteran should be scheduled for a new hearing before the Board at the RO in St. Petersburg, Florida.  38 C.F.R. § 20.707 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local regional office in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

